Citation Nr: 0522346	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, fatigue, muscle pain, sleep 
disturbance, and menstrual disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1972 to May 1974, from November 1978 to June 1981, and 
December 1990 to May 1991.  She served in Southwest Asia from 
January 13, 1991, to May 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001and November 2002 rating 
decisions by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appeal from 
those rating decisions have been merged under the present 
docket number for administrative convenience.  

Although evidence pertinent to the veteran's claim for 
entitlement to service connection for PTSD was received 
subsequent to the last supplemental statement of the case in 
September 2001, the Board finds the veteran is not prejudiced 
by the present decision as to this issue without further 
agency of original jurisdiction consideration.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board notes the RO denied reopening the issue on appeal 
concerning an undiagnosed illness; however, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
claims where an intervening change in the law or regulation 
created a new basis of entitlement to a benefit, de novo 
adjudication of the claim is warranted.  Spencer v. Brown, 4 
Vet. App. 283 (1993).  Regulations pertinent to disability 
claims related to service in Southwest Asia were amended, 
effective June 10, 2003.  See 68 Fed. Reg. 34539 (June 10, 
2003).  These amendments, in essence, added a presumption of 
service connection for chronic fatigue syndrome which is a 
diagnosis the veteran has received during treatment.  For 
this reason, the Board has listed the issue on the title page 
as entitlement to service connection.

The issue on appeal concerning an undiagnosed illness is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran's reported stressor events of having been 
exposed to incoming scud missile attacks and having witnessed 
severely wounded soldiers are supported by the correspondence 
of a fellow service member and are consistent with the 
circumstances of her active service.

2.  The medical evidence of record demonstrates the veteran 
has PTSD as a result of verified stressor events incurred 
during active service.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of verified 
stressor events during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her PTSD claim and of which parties were 
expected to provide such evidence by correspondence dated in 
January 2004.  The duty to assist and duty to notify 
provisions of the VCAA have been adequately fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

In this case, in statements in support of her claim for 
entitlement to service connection for PTSD the veteran 
attributed her PTSD to traumatic events during service in 
Saudi Arabia.  She claimed patients she had worked with were 
killed in an attack on their bus, that fellow soldiers had 
been killed when an object thrown to them exploded, and that 
she witnessed the amassing of body parts of a group of 
80 persons.  In her April 2001 substantive appeal she 
described her feelings of terror in having witnessed torn 
bodies in her duties as a combat nurse and related to the 
constant alerts of scud missile chemical attacks.  In an 
October 2001 statement M.M.L. reported she had served with 
the veteran and recalled events involving a scud missile 
attack near their hospital.  She also recalled having been 
called to the emergency room one night to assemble for a mass 
casualty.

VA PTSD Day Program records dated from August to September 
1999 included diagnoses of chronic PTSD related to traumatic 
experiences during military service in the Persian Gulf War.  
VA examination in January 2001 included a diagnosis of 
chronic, moderate PTSD.  It was noted the veteran reported 
traumatic events including exposure to combat wounded and 
that she claimed loud noises reminded her of scud attacks.  
The examiner noted the veteran's psychosocial functional and 
quality of life following traumatic exposure in Desert Storm 
was moderately impaired.  VA treatment records dated in April 
2004 show the veteran had been receiving treatment for PTSD 
and depression since 1999.

Based upon the evidence of record, the Board finds the 
veteran's reported stressor events of having been exposed to 
incoming scud missile attacks and having witnessed severely 
wounded soldiers are supported by the correspondence of a 
fellow service member and are consistent with the 
circumstances of her active service.  The correspondence 
provided by the veteran's fellow service member is credible 
and these events are considered verified for VA purposes.  
The medical evidence of record demonstrates the veteran has 
PTSD as a result of these verified stressor events.  
Therefore, the Board finds entitlement to service connection 
for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

A review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate her 
undiagnosed illness claim and of which parties were expected 
to provide such evidence by correspondence dated in 
April 2003 and January 2004.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the record shows the appellant is a Persian 
Gulf veteran for VA compensation determination purposes.  The 
medical evidence of record includes a June 1995 VA 
examination diagnosis of Persian Gulf War syndrome and a 
September 2002 VA war-related illness clinic note indicating 
a diagnosis of chronic fatigue syndrome.  The Board notes 
that both of these medical opinions appear to have been based 
upon the veteran's reported medical history and physical 
examination.  There is no indication these examiners reviewed 
the other medical evidence of record.  As subsequent VA 
treatment reports are inconsistent with these diagnoses, the 
Board finds additional development is required prior to 
appellate review.

The Court has held that in order to establish service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
claimant must present evidence that he or she is a Persian 
Gulf veteran who (1) exhibits objective indications; (2) of a 
chronic disability such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10% or more not later than December 31, 2006; and 
(4) such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Regulations pertinent to disability claims related to service 
in Southwest Asia were amended, effective June 10, 2003.  See 
68 Fed. Reg. 34539 (June 10, 2003).  In promulgating its 
final rule amending 38 C.F.R. § 3.317, VA noted that Section 
202(a) of the Veterans Education and Benefits Expansion Act 
of 2001, Public Law 107-103 (enacted December 27, 2001) (the 
Act) amended 38 U.S.C. § 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed 
illness that the Secretary determines in regulations warrants 
a presumption of service-connection under 38 U.S.C. 
§ 1117(d).  See 68 Fed. Reg. 34539.  

It was noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317 (2004).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether there is at least a 
50 percent probability or greater that 
she has chronic fatigue syndrome.  The 
examiner must address whether any present 
chronic disorder or symptoms are a 
manifestation of an undiagnosed illness 
as a result of service in Southwest Asia.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should reconcile any opinions 
given with the evidence of record and 
provide a complete rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


